             Case 2:17-cv-01297-MJP Document 671 Filed 02/05/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          RYAN KARNOSKI, et al.,                           CASE NO. C17-1297 MJP

11                                Plaintiffs,                ORDER RE: WARNER REVIEW
                                                             OF DOCUMENTS SUBMITTED
12                 v.                                        FOR IN CAMERA REVIEW

13          DONALD J TRUMP, et al.,

14                                Defendants.

15

16          THIS matter comes before the Court upon the Parties’ submissions (Dkt. Nos. 646-51,

17   656) filed in response to the Court’s November 25, 2020 Order regarding Documents Submitted

18   for In Camera Review (Dkt. No. 641). Having reviewed the submissions and the relevant

19   documents, the Court ORDERS Defendants to produce all documents that bear a “Y” under the

20   “Produce” row of the attached spreadsheet not later than February 15, 2021.

21                                              Discussion

22          On November 25, 2020 the Court determined that certain documents submitted by

23   Defendants for in camera review were subject to the deliberative process privilege (“DPP”),

24


     ORDER RE: WARNER REVIEW OF DOCUMENTS SUBMITTED FOR IN CAMERA REVIEW - 1
              Case 2:17-cv-01297-MJP Document 671 Filed 02/05/21 Page 2 of 3




 1   because they were deliberative and predecisional. (See Dkt. No. 641.) Some of these documents

 2   required further analysis under the doctrine set forth in FTC v. Warner Commc’ns Inc., 742 F.2d

 3   1156, 1161 (9th Cir. 1984). In Warner, the court held that an otherwise protected DPP document

 4   could be ordered produced after considering four factors: (1) the relevance of the evidence; (2)

 5   the availability of other evidence; (3) the government’s role in the litigation; and (4) the extent to

 6   which disclosure would hinder frank and independent discussion regarding contemplated policies

 7   and decisions. Because the Ninth Circuit previously found that the second and third Warner

 8   factors—the availability of other evidence and the government’s role in the litigation—favor

 9   Plaintiffs here Karnoski v. Trump, 926 F.3d 1180, 1206 (9th Cir. 2019), the Court’s November

10   25 Order asked for further briefing on the damage to the military or the deliberative process, past

11   or future, if the specific documents were produced.

12          Having now carefully reviewed each document at issue for a second time, the Court

13   ORDERS that all documents on the attached spreadsheet that bear a “Y” under the “Produce”

14   row be produced to plaintiffs not later than February 15, 2021. Those documents that bear a

15   “N” need not be produced.

16          In making the determination, the Court exercised its discretion and granted some

17   deference to the DPP claims. For example, documents with handwritten notes easily identifiable

18   were not ordered to be produced. The Court also declined to order production where the

19   documents were not particularly material to the dispute at issue. On the other hand, if the

20   documents were particularly material or could be particularly material to Plaintiffs’ theory of the

21   case, and if production would not have a seriously negative impact on the deliberative process –

22   either at the time or for future deliberative processes, the Court ordered production.

23

24


     ORDER RE: WARNER REVIEW OF DOCUMENTS SUBMITTED FOR IN CAMERA REVIEW - 2
              Case 2:17-cv-01297-MJP Document 671 Filed 02/05/21 Page 3 of 3




 1                                               Conclusion

 2           Having conducted a careful second review of the documents and weighed the competing

 3   interests under the Warner factors, the Court ORDERS Defendants to produce all documents that

 4   bear a “Y” under the “Produce” row of the attached spreadsheet not later than February 15,

 5   2021.

 6

 7           The clerk is ordered to provide copies of this order to all counsel.

 8
             Dated February 5, 2021
 9

10

11
                                                           A
                                                           Marsha J. Pechman
                                                           United States Senior District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER RE: WARNER REVIEW OF DOCUMENTS SUBMITTED FOR IN CAMERA REVIEW - 3
